Citation Nr: 1601041	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  09-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include recurring major depressive disorder, claimed as secondary to service-connected bilateral knee disabilities.
 
2.  Entitlement to service connection for cataracts, claimed as secondary to diabetes. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to March 1959.

These matters first came before the Board of Veterans' Appeals  (Board) on appeal from July 2008 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2010. A transcript of that proceeding has been associated with the Veteran's claims file.

This appeal has an extensive procedural history.  Most recently, the Board issued a decision in April 2015, which, in relevant part, (1) granted service connection for a psychiatric disorder, which has been variously diagnosed as major depressive disorder, anxiety disorder NOS, and adjustment disorder with mixed anxiety and depression, and (2) remanded the issue of service connection for cataracts.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

Entitlement to service connection for an acquired psychiatric disorder, to include recurring major depressive disorder, claimed as secondary to service-connected bilateral knee disabilities, was granted by the Board in April 2015.  


CONCLUSION OF LAW

The claim of service connection for an acquired psychiatric disorder, to include recurring major depressive disorder, claimed as secondary to service-connected bilateral knee disabilities, is dismissed as moot. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue of entitlement to service connection for an acquired psychiatric disorder, to include recurring major depressive disorder, claimed as secondary to service-connected bilateral knee disabilities, must be dismissed as moot.  

Specifically, the Board's prior decision, issued in April 2015, granted entitlement to this benefit.  In August 2015, the RO issued a rating decision implementing the Board's grant.  The same appeal was then returned to the Board for further appellate disposition.  As the appeal has already been granted, however, there remains no claim over which the Board may exercise appellate jurisdiction.  See 38 U.S.C.A. § § 7104, 7105; see also, e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).    

For these reasons, the appeal must be dismissed as moot. 





ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include recurring major depressive disorder, claimed as secondary to service-connected bilateral knee disabilities, having previously been granted, the appeal is dismissed as moot.  


REMAND

In its April 2015 determination, the Board remanded the issue of service connection for cataracts for issuance of a statement of the case (SOC) under 38 C.F.R. § 19.9(c) (2015).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201.  

Upon return to the AOJ, a SOC was not issued.  Nor was the appeal granted or withdrawn.  Therefore, there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran an SOC with respect to the claim of service connection for cataracts.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


